Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 8, 10, 11, 15, 17, 18, 22, 26, 46, 50, 52, 54 and 57 are pending in the instant application.

	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


	As a result of the current amendments to the claims per the Amendment filed August 24, 2022, the following objection and rejections now apply.

Claim Objections
Claim 1 is objected to because of the following informalities:  the RY variable in the formula, 
    PNG
    media_image1.png
    349
    387
    media_image1.png
    Greyscale
, under the definition of variable J in currently amended claim 1 is not completely legible.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10, 11, 15, 17, 18, 22, 26, 46, 52, 54 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  Independent claim 1 has been amended by adding the formula, 
    PNG
    media_image2.png
    349
    387
    media_image2.png
    Greyscale
, to the definition of variable J.  Applicant has labeled this newly added formula as Formula (IX).  However, Formula (IX) has the structure “
    PNG
    media_image3.png
    250
    312
    media_image3.png
    Greyscale
” as found on pages 5 and 155 of the instant specification and in originally filed claim 9.  No support is found in the specification or the originally filed claims for the structure added to claim 1 wherein the Y2 variable is absent.  Applicant did not state where in the originally filed specification {i.e., page number(s) and paragraph number(s)} or the originally filed claims support could be found for the structure in question in claim 1.  Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 8, 10, 11, 15, 17, 18, 22, 26, 46, 52, 54 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In currently amended independent claim 1, the definition of variable J has been amended whereby Formula (II), Formula (III), Formula (IV), Formula (V) and Formula (IX) have been added to claim 1.  However, it is not clear how the moieties defined by Formula (II), Formula (III), Formula (IV), Formula (V) and Formula (IX) are attached to variable L in Formula (I), Formula (IA) or Formula (IB).  For example, in currently amended claim 1, a claimed compound can be of Formula (I) 
    PNG
    media_image4.png
    174
    189
    media_image4.png
    Greyscale
, wherein variable L represents a linker and variable J can represent Formula (IV), 
    PNG
    media_image5.png
    199
    315
    media_image5.png
    Greyscale
.  How is Formula (IV) attached to variable L in Formula (I)?  Through which variable in Formula (IV) is variable L attached?  Currently amended claim 1 is unclear.  Therefore, currently amended independent claim 1 is indefinite.
	Claims dependent on currently amended independent claim 1 which do not resolve the issue cited above are also found indefinite.
Claim 10 lacks antecedent basis from claim 1 because the second structure which defines variable J in claim 10, 
    PNG
    media_image6.png
    174
    317
    media_image6.png
    Greyscale
, is not embraced by Formula (II), Formula (III), Formula (IV), Formula (V) or Formula (IX) under the definition of variable J in currently amended claim 1. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to further limit claim 1 because claim 10 is broader in scope than currently amended claim 1.  The second definition of variable J in claim 10 is not embraced by Formula (II), Formula (III), Formula (IV), Formula (V) or Formula (IX) under the definition of variable J in currently amended claim 1. 


Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 28, 2022
Book XXVII, page 53